    Case 1:20-cv-01293-JPC Document 304 Filed 07/06/21 Page 1 of 6




                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK



                                    Case No. 1:20-cv-01293-JPC-JLC
IN RE LUCKIN COFFEE INC.
SECURITIES LITIGATION




              STIPULATION AND [PROPOSED] ORDER
           REGARDING DISSEMINATION OF CLASS NOTICE
         Case 1:20-cv-01293-JPC Document 304 Filed 07/06/21 Page 2 of 6




       Lead Plaintiffs Sjunde AP-Fonden and Louisiana Sheriffs’ Pension & Relief Fund (“Lead

Plaintiffs”) and Defendant Luckin Coffee Inc. (In Provisional Liquidation) (“Luckin”), through

their undersigned counsel, respectfully submit this Stipulation and [Proposed] Order Regarding

Dissemination of Class Notice.

       WHEREAS, on March 5, 2021, the Court entered an Order provisionally certifying the

Class for purposes of negotiating and implementing a settlement under Rule 23 of the Federal

Rules of Civil Procedure (ECF No. 245).

       IT IS HEREBY STIPULATED AND AGREED by Lead Plaintiffs and Luckin, through

their undersigned counsel, that, subject to the Court’s approval:

       1.        The proposed procedures for giving notice to the Class as set forth in this

Stipulation and [Proposed] Order comply with the requirements of due process and with Rule 23

of the Federal Rules of Civil Procedure and constitute the best notice practicable under the

circumstances.

       2.        The firm of Epiq Class Action & Claims Solutions, Inc. (“Notice Administrator”)

is appointed and authorized to supervise and administer the notice procedure.

       3.        No later than ten (10) business days after the Court’s approval and entry of this

Stipulation and Order, Defendant Luckin shall produce, or cause its securities transfer agent and/or

depositary bank (Bank of New York Mellon) to produce, to the Notice Administrator (at no cost

to Lead Plaintiffs, Class Counsel, or the Notice Administrator) a list, in electronic form, of the

names, addresses, and, if available, e-mail addresses, of all persons and entities who purchased or

otherwise acquired Luckin ADSs at any time during the Class Period (the “Transfer List”).

       4.        No later than twenty (20) business days after the Court’s approval and entry of this

Stipulation and Order (the “Notice Date”), the Notice Administrator shall send, by first-class mail,
         Case 1:20-cv-01293-JPC Document 304 Filed 07/06/21 Page 3 of 6




the agreed-upon proposed Notice of Pendency of Class Action (the “Notice”), substantially in the

form attached hereto as Exhibit A, to each person or entity identified on the Transfer List. For all

Notices returned as undeliverable, the Notice Administrator shall use best efforts to locate updated

addresses.

       5.      The Notice Administrator shall use reasonable efforts to give notice to nominee

purchasers such as brokerage firms and other persons and entities who may have purchased or

otherwise acquired Luckin ADSs during the Class Period for the beneficial interest of persons or

entities other than themselves. Such nominees shall either (i) within seven (7) calendar days of

receipt of the Notice, request from the Notice Administrator sufficient copies of the Notice to

forward to all such beneficial owners and within seven (7) calendar days of receipt of those Notices

forward them to all such beneficial owners; or (ii) within seven (7) calendar days of receipt of the

Notice, provide a list of the names, mailing addresses, and, if available, e-mail addresses of all

such beneficial owners to the Notice Administrator and the Notice Administrator is ordered to send

the Notice promptly to such identified beneficial owners. Nominees who elect to send the Notice

to their beneficial owners shall send a statement to the Notice Administrator confirming that the

mailing was made and shall retain their mailing records for use in connection with any further

notices that may be provided in the Action. Upon full and timely compliance with these directions,

such nominees may seek reimbursement of their reasonable expenses actually incurred by

providing the Notice Administrator with proper documentation supporting the expenses for which

reimbursement is sought.

       6.      Contemporaneously with the mailing of the Notice, the Notice Administrator shall

establish a website for the Action, www.LuckinCoffeeSecuritiesLitigation.com, from which Class

Members may download copies of the Notice, the Complaint, the Court’s order provisionally




                                                 2
         Case 1:20-cv-01293-JPC Document 304 Filed 07/06/21 Page 4 of 6




certifying the Class, and this Stipulation and Order. In addition, Class Counsel shall post the Notice

on their websites, www.blbglaw.com and www.ktmc.com.

       7.      Within ten (10) business days after the Notice Date, the Notice Administrator shall

cause the Summary Notice, substantially in the form attached hereto as Exhibit B, to be published

in The Wall Street Journal and to be transmitted over PR Newswire.

       8.      The Notice shall provide an address for the purpose of receiving requests for

exclusion from the Class. A request for exclusion from the Class shall be made by submitting a

written request for exclusion as set forth in the Notice and shall be postmarked within forty-five

(45) calendar days after the Notice Date (the “Exclusion Date”).

       9.      The Notice Administrator shall identify and number all exclusion requests received

and create copies of those requests for counsel for all parties. The Notice Administrator shall

provide via email weekly reports of exclusion requests received to counsel for Lead Plaintiffs and

Luckin. The Notice Administrator will maintain the original requests for exclusion in its files.

       10.     No later than fifteen (15) business days after the Exclusion Date, Class Counsel

shall file with the Court proof of mailing of the Notice, proof of publication of the Summary

Notice, and an affidavit or declaration setting forth a list of all persons and entities who have

requested exclusion from the Class.

       11.     Except for the costs associated with obtaining Luckin’s Transfer List, the costs of

the notice process shall be borne by Lead Plaintiffs, and not by Luckin or any other Defendants.

Lead Plaintiffs have the right to seek reimbursement of such notice costs from any recovery in this

litigation upon Court approval.

       12.     This Order may be modified by the Court upon motion by either or both parties, for

good cause shown.




                                                  3
       Case 1:20-cv-01293-JPC Document 304 Filed 07/06/21 Page 5 of 6




IT IS SO STIPULATED.      Dated May 14, 2021.

KESSLER TOPAZ MELTZER                               DAVIS POLK & WARDWELL LLP
  & CHECK, LLP


/s/ Sharan Nirmul                                   /s/ Jonathan K. Chang
Sharan Nirmul                                       Lawrence Portnoy
Gregory M. Castaldo                                 Brian S. Weinstein
Richard A. Russo, Jr.                               450 Lexington Avenue
Lisa M. Port                                        New York, NY 10017
Nathan A. Hasiuk                                    Tel: (212) 450-4874
280 King of Prussia Road                            lawrence.portnoy@davispolk.com
Radnor, PA 19087                                    brian.weinstein@davispolk.com
Telephone: (610) 667-7706
Facsimile: (610) 667-7056                           Jonathan K. Chang
snirmul@ktmc.com                                    18/F, The Hong Kong Club Building
gcastaldo@ktmc.com                                  3A Chater Road, Hong Kong SAR
rrusso@ktmc.com                                     Tel: +852-2533-1028
llambport@ktmc.com                                  Fax: +852-2533-4358
nhasiuk@ktmc.com                                    jonathan.chang@davispolk.com

                                                    Attorneys for Defendant Luckin Coffee Inc.
BERNSTEIN LITOWITZ BERGER
& GROSSMANN LLP


/s/ Salvatore J. Graziano
Salvatore J. Graziano
John Rizio-Hamilton
Jai Chandrasekhar
Kate W. Aufses
1251 Avenue of the Americas
New York, New York 10020
Telephone: (212) 554-1400
Facsimile: (212) 554-1444
salvatore@blbglaw.com
johnr@blbglaw.com
jai@blbglaw.com
kate.aufses@blbglaw.com

Class Counsel and Counsel for Lead Plaintiffs
Sjunde AP-Fonden and Louisiana Sheriffs’
Pension & Relief Fund




                                                4
          Case 1:20-cv-01293-JPC Document 304 Filed 07/06/21 Page 6 of 6




IT IS SO ORDERED.


         July 6, 2021
Dated:


                                            HON. JOHN P. CRONAN
                                            UNITED STATES DISTRICT JUDGE




                                        5
